Citation Nr: 0818875	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  02-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the legs and head.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for dysentery.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a condition 
manifested by fever.

7.  Entitlement to service connection for a condition 
manifested by colds.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to July 1945.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was initially before the Board on appeal from an April 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a July 2003 decision, the Board determined 
that the veteran's notice of disagreement (NOD) received in 
September 2000 specifically listed only the issue of 
entitlement to service connection for residuals of shrapnel 
wounds of the legs and head, and thus, the other six issues 
that were addressed in the April 2000 rating decision were 
not properly before the Board.  The July 2003 decision also 
denied service connection for residuals of shrapnel wounds of 
the legs and head.  The veteran appealed, and in a December 
2005 memorandum decision, the Court reversed the Board's 
determination that the appellant's NOD expressed disagreement 
only with the denial of service connection for residuals of 
shrapnel wounds of the legs and head.  The Court also vacated 
that part of the Board's decision that denied service 
connection for residuals of shrapnel wounds of the legs and 
remanded it for readjudication.  This case was before the 
Board in October 2006 when it was remanded for additional 
development.

The issue of entitlement to service connection for residuals 
of shrapnel wounds to the legs and head is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action on his part is 
required.




FINDINGS OF FACT

1.  On May 2, 2000, the RO mailed notification to the veteran 
of its April 2000 decision that (in pertinent part) denied 
service connection for beriberi, malaria, dysentery, 
arthritis, a condition manifested by fever and a condition 
manifested by colds.

2.  An NOD challenging the RO's decision was received in 
September 2000.

3.  On February 12, 2008, the RO mailed a Statement of the 
Case (SOC) to the veteran; he was informed that to perfect 
his appeal he must submit a Substantive Appeal within 60 
days, or within the remainder, if any, of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.

4.  Following the mailing of the SOC in February 2008, no 
written communication from the veteran has been received 
addressing the issues of entitlement to service connection 
for beriberi, malaria, dysentery, arthritis, a condition 
manifested by fever and a condition manifested by colds.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received with 
respect to the issues of entitlement to service connection 
for beriberi, malaria, dysentery, arthritis, a condition 
manifested by fever and a condition manifested by colds; the 
Board has no jurisdiction to consider appeals in those 
matters.  38 U.S.C.A. §§ 7105(a)(d), 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
Substantive Appeal.  The Substantive Appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 
20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 7105(d);38 C.F.R. §  
20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion of good cause 
filed prior to the expiration of the time limit described 
above.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, 38 U.S.C.  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  (If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision.")  

With respect to the issues of entitlement to service 
connection for beriberi, malaria, dysentery, arthritis, a 
condition manifested by fever and a condition manifested by 
colds, the Board finds that the veteran did not timely file 
either a Substantive Appeal or a request for an extension of 
time to do so.  The RO notified the veteran that his claims 
had been denied by letter dated May 2, 2000.  An SOC was 
mailed to the veteran on February 12, 2008.  Consequently, he 
had until April 12, 2008, 60 days from the date of mailing of 
the SOC, to file a Substantive Appeal or to file for an 
extension.

No document was received within 60 days from the date of the 
February 12, 2008, mailing of the SOC that could be construed 
as a Substantive Appeal as defined in 38 C.F.R. § 20.202 or 
as a request for an extension under 38 C.F.R. § 20.303.  
Accordingly, the veteran is statutorily barred from appealing 
the April 2000 denial of the claims for service connection 
for beriberi, malaria, dysentery, arthritis, a condition 
manifested by fever and a condition manifested by colds.  
Roy, supra.


ORDER

The appeal with respect to the issues of entitlement to 
service connection for beriberi, malaria, dysentery, 
arthritis, a condition manifested by fever and a condition 
manifested by colds is dismissed.


REMAND

The veteran contends that on May 7, 1945 he underwent surgery 
for shrapnel wounds in an Army Field Hospital in the 
Philippines.  He identified a Dr. Antonio Munoz and a Dr. 
Cordero as doctors in his regiment, and indicated that both 
doctors had died years ago.  A search for the veteran's 
service medical records (SMRs) at the National Personnel 
Records Center (NPRC) was unsuccessful, and in its July 2003 
decision, the Board found that no SMRs of the veteran 
existed, and that a further request for SMRs was unnecessary.  
The Court has determined that VA failed to assist the veteran 
in not making reasonable efforts to obtain potential records 
that were identified and authorized by release by the veteran 
in February 2002, to include by not attempting to identify 
Dr. Antonio Munoz or Dr. Cordero as Army doctors in the 
Philippines during 1945.

In the October 2006 remand, the Board specifically instructed 
the RO to make reasonable efforts to identify Dr. Antonio 
Munoz and Dr. Cordero as Army doctors in the Philippines 
during 1945.  All efforts at identification were to be 
documented, and any records/information obtained were to be 
associated with the claims folder.  In January and December 
2007 letters, the RO requested the veteran to provide the 
complete addresses for these deceased physicians, as well as 
the first name of Dr. Cordero.  The veteran did not respond 
to these requests for information.  While the record shows 
some computer printouts from MAPD and BRILS, the RO did not 
explain this evidence in the February 2008 Supplemental SOC 
(SSOC), and it is unclear from the record exactly what this 
information was intended to show.  In addition, it is unclear 
from the record whether the RO has made all reasonable 
efforts to identify Drs. Munoz and Cordero as Army doctors 
who were in a position to treat the veteran in the 
Philippines during 1945.  Apparently, the Court considers 
this to be critical information in the instant appeal (See 
Court's December 2005 Memorandum Decision, p.8).  The Board 
is bound by the Court's instructions, as they are the "law 
of the case".  Therefore, on remand, the RO should make and 
document reasonable efforts to identify Dr. Antonio Munoz and 
Dr. Cordero as Army doctors in the Philippines during 1945.  
Furthermore, if this information cannot be confirmed for the 
record, it should be so noted in the SSOC.  In addition, the 
reason(s) for the RO's inability to confirm the information 
should be noted.  

A remand by the Court or by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Notably, this case is on remand from the Court, and 
the Court has routinely returned to the Board for corrective 
action cases where development sought on remand was not 
completed.  The Board has no recourse but to again REMAND the 
case for the following action:

1.  The RO should make and document 
reasonable efforts to identify Dr. 
Antonio Munoz and Dr. Cordero as Army 
doctors in the Philippines during 1945.  
All efforts at identification must be 
documented, and any records/information 
obtained should be associated with the 
claims folder.  

If this information cannot be confirmed 
for the record, it should be so noted in 
the record.  In addition, the reason(s) 
for the RO's inability to confirm the 
information should be noted.  

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of shrapnel 
wounds to the legs and head in light of 
all pertinent evidence and legal 
authority.  If such benefit remains 
denied, the veteran must be furnished an 
appropriate SSOC and given opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


